Case 2:19-cr-00005-LGW-BWC Document 322 Filed 08/27/20 Page 1 of 7



                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 3:38 pm, Aug 27, 2020
Case 2:19-cr-00005-LGW-BWC Document 322 Filed 08/27/20 Page 2 of 7
Case 2:19-cr-00005-LGW-BWC Document 322 Filed 08/27/20 Page 3 of 7
Case 2:19-cr-00005-LGW-BWC Document 322 Filed 08/27/20 Page 4 of 7
Case 2:19-cr-00005-LGW-BWC Document 322 Filed 08/27/20 Page 5 of 7
Case 2:19-cr-00005-LGW-BWC Document 322 Filed 08/27/20 Page 6 of 7
Case 2:19-cr-00005-LGW-BWC Document 322 Filed 08/27/20 Page 7 of 7
